DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 3, claims 8 and 9 in the reply filed on 5/27/2021 is acknowledged.  Claims 1-7 and 10-11 are withdrawn from prosecution.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/21/2019, 11/24/2020 and 4/1/2021 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the (US 2008/0050552 A1) to Ahn et al.  (hereinafter Ahn) in view of the teachings of (US 2015/0001281 A1) to Jialanella et al.  (hereinafter Jialanella).
Ahn is directed toward the production of sheets and coatings that are curable.  Ahn discloses in the abstract that the material produced may be a coating or film.  Ahn discloses at paragraph [0063] that the reactive monomer includes an aliphatic  hexamethylene diisocyanate that reads on Applicants elected species.  Ahn discloses at paragraph [0069] that the sheet may include thermally conductive fillers.  Ahn discloses at paragraph [0088] that the curable monomers may be reacted to sheets of flexible films.  Ahn discloses at paragraph [0090] that the flexible sheets are made from thermally conductive curable compositions.  Ahn discloses at paragraph [0045] that polymerizable compounds includes polybutadienes.  Ahn discloses at paragraph [0067] that blocked isocyanates may be used to control the polymerization that may also include epoxies.  Ahn discloses the blocked isocyanates, but is silent regarding the blocking agent being aromatic and the amount of epoxy groups.  
Jialanella is directed toward flexible curable coatings.   Ahn and Jialanella are both directed toward flexible curable coatings and therefore are analogous art.  
  It would be obvious to one skilled in the art at the time of filing based on the disclosure of Ahn in view of the teachings of Jialanella to produce Applicants curable flexible heat conductive sheet having blocked isocyanate groups to control cure until activation heating was present to allow for sufficient time to produce the flexible film without the reactants prematurely curing before the flexible film is formed that forma a prime facie case of obviousness that reads on claim 8.

Allowable Subject Matter
7.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:    The prior art does not teach the use of a conductive filler that is surface treated with an aluminum chelate compound.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766